COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Daryl Barnes and Demeatrice Goff v. National Housing Development
                          Corporation, Colony LLC

Appellate case number:    01-15-00060-CV

Trial court case number: 2012-34954

Trial court:              129th District Court of Harris County

        Appellant’s request for extension of time to file notice of mediator is GRANTED. The
parties must notify the Court of the mediator selected by February 26, 2015. The deadline to
conduct the mediation remains March 17, 2015.
       It is so ORDERED.

Judge’s signature: __/s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: February 19, 2015